                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                    CASE NO. 18-24071-CIV-UNGARO/O’SULLIVAN

EVANSTON INSURANCE COMPANY,
an Illinois corporation,

       Plaintiff,
v.

YOEL BOBCAT SERVICES, INC.,
A Florida corporation, and
GUSTAVO FUENTES,
an individual,

     Defendant.
________________________/

                                           ORDER

       THIS MATTER comes before the Court on the Motion to Compel Compliance

with Subpoena Duces Tecum Directed to Non-Party, Cricket Pavers LLC (DE # 29,

2/8/19). Rule 7.1(C), Local Rules for the United States District Court for the Southern

District of Florida provides, in pertinent part:

       Each party opposing a motion shall serve an opposing memorandum of
       law no later than fourteen (14) days after service of the motion. Failure to
       do so may be deemed sufficient cause for granting the motion by
       default. (Emphasis supplied).

Having reviewed the applicable filings and the law, it is

       ORDERED AND ADJUDGED that on or before Tuesday, February 26, 2019,

non-party, Cricket Pavers LLC, shall file a response to the Motion to Compel

Compliance with Subpoena Duces Tecum Directed to Non-Party, Cricket Pavers LLC

(DE # 29, 2/8/19). The defendant may file a response by the same date. The failure of

Cricket Pavers LLC to file a response may result in an Order granting the Motion
in its entirety.

      DONE AND ORDERED, in Chambers, in Miami, Florida, this 12th day of
February, 2019.

                              ________________________________
                              JOHN J. O’SULLIVAN
                              UNITED STATES MAGISTRATE JUDGE
Copies furnished to:
Cricket Pavers LLC
c/o Ariel Grillo, as R.A.
12811 SW 209th Street
Miami, FL 33177
